Citation Nr: 0946127	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to increased evaluation for peripheral 
neuropathy, right lower extremity, currently evaluated at 10 
percent. 

2.  Entitlement to increased evaluation for peripheral 
neuropathy, left lower extremity, currently evaluated at 10 
percent. 

3.  The propriety of the severance of service connection for 
coronary artery disease as secondary to the service-connected 
disability of diabetes mellitus.

4.  The propriety of the severance of service connection for 
hypertension as secondary to the service-connected disability 
of diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

The Board notes that the procedural history of this matter is 
lengthy and, thus, will seek to explain it in the briefest 
possible terms.  This matter comes before the Board of 
Veterans' Appeals (Board), in part, from a June 2004 decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which granted the Veteran's claim for 
an increased rating for peripheral neuropathy of the 
bilateral lower extremities, assigning a respective 10 
percent rating for each extremity.  The Veteran filed a 
timely Notice of Disagreement (NOD) in November 2004 and, 
subsequently, in June 2005, the RO provided a Statement of 
the Case (SOC).  In June 2005, the Veteran filed a timely 
substantive appeal to the Board.  In May 2009, the RO issued 
a Supplemental Statement of the Case (SSOC).  

This matter comes also before the Board of Veterans' Appeals 
(Board), in part, from a June 2005 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which severed the Veteran's entitlement to 
service connection for coronary artery disease and 
hypertension, both secondary to service-connected diabetes 
mellitus.  The Veteran filed a timely Notice of Disagreement 
(NOD) in May 2006 and, subsequently, in March 2008, the RO 
provided a Statement of the Case (SOC).  In March 2009, the 
Veteran filed a timely substantive appeal to the Board.  In 
May 2009, the RO issued a Supplemental Statement of the Case 
(SSOC).  
In February 2004 and May 2006, respectively, the Veteran 
testified at hearings before Decision Review Officers (DROs), 
sitting at the RO.  Transcripts are of record.

In July 2009, the Veteran testified at a hearing before the 
Board, conducted via videoconference (Video Conference 
hearing).  A transcript is of record.   

Other Matters

The Board notes that the record contains various other claims 
not associated with this appeal.  For example, during the 
pendency of this appeal, the Veteran filed claims for service 
connection for retinopathy secondary to service-connected 
diabetes mellitus; sleep apnea secondary to service-connected 
posttraumatic stress disorder; peripheral vascular disease 
secondary to diabetes mellitus; and tinea curura and corpora.  
The record of evidence indicates that the RO denied each of 
these claims and the Veteran did not file a notice of 
disagreement for the denial of any of these issues.  As such, 
they are not currently under appeal and are not, therefore, 
before the Board.  However, in light of the grant of 
restoration of service connection for coronary artery disease 
(see decision below), a claim for secondary service 
connection for peripheral vascular disease is raised from the 
record.  38 C.F.R. § 3.310.  See also 38 C.F.R. § 3.309(a).  
This matter is referred to the RO for appropriate action.   

During the pendency of this appeal, the Veteran filed a claim 
for service connection for posttraumatic stress disorder 
(PTSD).  The RO subsequently granted this claim and assigned 
a 50 percent rating.  Thereafter, the Veteran filed a claim 
for an increased rating and, in a subsequent rating action, 
the RO increased the rating for his PTSD to 70 percent.  The 
record indicates that the Veteran limited his appeal to the 
assignment of a 70 percent rating.  As such, this issue is 
not currently before the Board.

Also, in March 2008, the RO granted the Veteran's application 
for a total disability rating due to individual 
unemployability, effective May 9, 2006.  

The Board notes that, during the pendency of this appeal, the 
Veteran filed a claim for a temporary total rating based upon 
a hospitalization for his coronary artery disease (CAD) 
following a myocardial infarction (heart attack), beginning 
in May 2005.  38 C.F.R. § 4.29.  As the RO severed service 
connection for CAD, it did not develop this claim.  Since the 
decision below grants the claim for restoration of service 
connection for CAD, the claim for a temporary total rating is 
raised by the record and thereby referred to the RO for 
adjudication after all indicated development of this claim.  

The issue of restoration of service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetic neuropathy of 
the right lower extremity is manifested by localized sensory 
numbness of the foot consistent with no more than mild 
incomplete paralysis of the affected nerve.

2.  The Veteran's service-connected diabetic neuropathy of 
the left lower extremity is manifested by localized sensory 
numbness of the foot consistent with no more than mild 
incomplete paralysis of the affected nerve.

3.  The evidence of record does not establish that the grant 
of service connection for the Veteran's coronary artery 
disease secondary to service-connected diabetes mellitus was 
undebatably erroneous.







CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.10, 4.124a, Diagnostic Code 8521 (2009).

2.  The criteria for a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.10, 4.124a, Diagnostic Code 8521 (2009).

3.  The grant of service connection for coronary artery 
disease (CAD) as secondary to a service-connected disability 
was not clearly and unmistakably erroneous; accordingly, 
restoration of service connection for CAD is warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 
2009); 38 C.F.R. §§  3.105(d), 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                      I. Veterans Claims Assistance Act of 
2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA regarding the Veteran's claims for 
increased ratings for peripheral neuropathy of the lower 
extremities.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board notes at the outset that as the instant decision 
grants restoration of service connection for CAD, the need to 
address the duties to notify and assist the Veteran is 
obviated with respect to this claim.  The other claim for 
restoration of service connection on appeal is addressed in 
the remand appended to this decision.  

Regarding the two claims for increased ratings, the Board 
finds that, in a January 2006 notice letter, the Veteran was 
informed about the information and evidence not of record 
that was necessary to substantiate his claims for increased 
ratings for his bilateral lower extremity peripheral 
neuropathy, the information and evidence that the VA would 
seek to provide; and the information and evidence the 
claimant was expected to provide.  In a February 2007 letter, 
the Veteran was informed of the information required by 
Dingess.  However, these notices were issued after the June 
2004 rating decision from which the Veteran's claims arise. 

The Board notes that the U.S. Court of Appeals for Veteran 
Claims previously held that, with respect to claims for an 
increased rating, a detailed notice, tailored to the specific 
aspects of each claim, must be provided under 38 U.S.C.A. § 
5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Federal Circuit reversed that decision, holding 
that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
aforementioned notice letters, the RO re-adjudicated the 
appellant's claims, as demonstrated by the May 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) regarding the rule for prejudicial error.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's VA treatment records to 
assist him with his claims.  The record indicates that the 
Veteran requested that the RO acquire additional private 
treatment records, denoting medical care obtained in the 
1990s.  In a March 2005 record, the hospital advised the RO 
that they no longer had those records.  Additionally, in 
August 2003 and January 2009, the RO afforded the Veteran VA 
medical examinations, which were thorough in nature and 
revealed findings that are adequate for rating purposes.  
Under these circumstances, there is no further duty to 
provide a medical examination or opinion.  38 C.F.R. §§ 
3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II. Factual Background  

The Veteran contends, in essence, that his service-connected 
peripheral neuropathy of the right and left lower extremities 
are more disabling than currently evaluated.  He further 
asserts that a September 2002 rating decision, granting 
service connection for coronary artery disease with 
hypertension as secondary to service-connected diabetes 
mellitus, was not clearly and unmistakably erroneous.  The 
relevant evidence consists of private treatment records, 
service treatment records, VA treatment records and 
statements from the Veteran.  

In a September 1965 service pre-enlistment report of medical 
history, the Veteran indicated that he, at some point, had 
pain or pressure in his chest.  In an attached physician's 
summary, the examiner noted a history of occasional vague 
chest pain. The clinical evaluation of the Veteran's 
cardiovascular system at that time was normal.  Subsequent 
service treatment records do not include any notation 
regarding diagnosis of or treatment for heart disease or 
hypertension.  In a September 1967 service discharge medical 
examination report, the Veteran again indicated that he had a 
history of pain or pressure in his chest.  In an attached 
physician's summary, an examiner recorded that, 2 months 
prior, the Veteran had left upper quadrant abdominal pain, 
which another examiner indicated was "gas pain."  Chest 
pain was not noted.  The September 1967 clinical examination 
was negative for any objective finding relating to a 
cardiovascular disease, to include heart disease and 
hypertension.

In a March 1994 private treatment record, the examiner noted 
that the Veteran had a history of heart disease and 
hypertension.

In a May 1996 VA treatment record, the examiner noted that 
the Veteran had a history of hypertension and coronary artery 
disease.  

In an October 1996 VA treatment record, the examiner stated 
that the Veteran was treated at a private hospital in 1993 
for an acute inferior wall myocardial infarction.  The 
examiners transferred the Veteran to another private facility 
where cardiac catheterization found a subtotal stenosis of 
the right coronary artery.  The Veteran subsequently 
underwent percutaneous arthrectomy of that lesion.  The 
examiner noted that the Veteran had a history of 
hypertension.  At the time, the Veteran denied being 
diabetic.  

In an April 2001 VA medical examination report, the Veteran 
reportedly stated that an examiner told him a year prior that 
he had diabetes and prescribed Glipizide for this disorder.  
He claimed to have experienced numbness in his feet, up to 
his ankles, for the previous two months.  He recalled that, 
in 1996, he underwent a stent placement and later experienced 
an additional angioplasty.  Upon physical examination, the 
examiner noted decreased sensation to pinprick in both lower 
extremities.  The diagnoses were diabetes mellitus type II, 
presumed due to Agent Orange exposure, and diabetic 
neuropathy, manifested by numbness of feet up to the ankle.

In a July 2001 rating decision, the RO granted service 
connection for diabetes mellitus and diabetic peripheral 
neuropathy of the lower extremities.

In an August 2001 statement, the Veteran stated that, in the 
seventeenth edition of the Merck Manual, it noted that many 
years of hyperinsulinemia preceding the onset of diabetes 
with insulin resistance could play a major initiating role in 
the development of arteriosclerosis.

In a June 2002 VA medical examination report, the Veteran 
stated that an examiner diagnosed hypertension approximately 
10 years previously.  The Veteran indicated that he had taken 
medication for hypertension ever since the diagnosis.  The 
Veteran denied having any heart surgery since 1996.  He 
stated that he still had some chest pain and dyspnea, but no 
palpitation.  He indicated that an examiner first diagnosed 
diabetes in 2000 and that he used medication to control the 
disorder.  He reported that he was unable to walk one block 
due to weakness in his legs.  He denied any intermittent 
claudication.  He also stated that he had numbness in his 
toes.  Upon physical examination, the examiner noted that the 
Veteran's blood pressure was 130/90 while standing, and 
110/80 in a recumbent position.  The examiner noted good 
peripheral pulses in the dorsalis pedis and normal vibratory 
sensation in both lower extremities.  The diagnoses were, in 
part: hypertension, mild, well-controlled; arteriosclerotic 
cardiovascular disease; coronary artery heart disease, status 
post myocardial infract in 1993 and 1995, with angioplasty 
and stenting with a cardiac function capacity of 5 to 6 METs; 
and hyperlipoproteinemia with a positive family history of 
diabetes.  In his conclusion, the examiner stated that the 
Merck manual was correct in stating that many years of 
hyperinsulinism precedes the onset of diabetes with insulin 
resistance, and that such could play a role in the 
development of arteriosclerosis.  However, after reviewing 
the Veteran's claims file, the examiner could not find any 
evidence of insulin resistance or hyperinsulinism at any 
time.  Therefore, the examiner stated that the Veteran's 
coronary artery disease was secondary to hyperlipidemia.  

In a September 2002 rating decision, the RO granted service 
connection for coronary artery disease with hypertension.  In 
their decision, the RO stated that medical evidence 
established a relationship between these disorders and the 
service-connected diabetes mellitus with diabetic neuropathy.

In an August 2003 VA medical examination report, the Veteran 
stated that his treatment for diabetes involved watching his 
diet instead of the use of medications.  He denied any heart 
disorder except for chest pains.  He stated that he used 
nitroglycerin, but such use was seldom.  Blood pressure in a 
sitting position was 110/80, in a recumbent position was 
120/84, and in a standing position was 120/80.  The carotid 
arteries pulsated well.  The examiner noted good peripheral 
pulses in the dorsalis pedis and upper posterior tibalis.  
The Veteran showed normal vibratory sensation in both the 
lower and upper extremities.  After physical examination and 
a review of the claims file, the examiner diagnosed, in part: 
diabetes mellitus, type II, without any diabetic 
complication; hypertension, unrelated to diabetes since it 
occurred so many years before; and coronary heart disease 
unrelated to diabetes since it occurred before the diabetes.
 
At a February 2004 DRO hearing, the Veteran testified that he 
did not know when his diabetes started because he had not 
gone to the doctor until recently, due to lack of funds.  He 
believed that this might have delayed a diagnosis.  (February 
2004 Hearing Transcript, page 2).  The Veteran's 
representative stated that it was possible that the Veteran 
had diabetes at the time of his first heart attack.  
(February 2004 Hearing Transcript, page 8).  

In a June 2004 VA peripheral nerves examination report, the 
Veteran stated that he originally developed diabetes in 
approximately 1993.  He stated that he was originally treated 
with medication, but that he had not taken any in three 
years.  Currently, the disorder was treated solely with diet.  
He indicated having several surgeries for heart disorders 
during the 1990s and occasional chest pain.  However, he 
reported that his heart was doing well ever since the last 
surgery.  He stated that he took nitroglycerine sublingually 
on the average of twice per month.  He stated that he had 
hypertension since the early 1990s, requiring two types of 
medication per day.  He stated that he had numbness, 
tingling, and burning in his feet with a cold, numb feeling 
at night.  Upon physical examination, the examiner noted that 
the Veteran's had decreased reflexes in the lower 
extremities, and decreased vibratory and monofilament 
sensations.  Good pulses were noted in the dorsalis pedis and 
posterior tibialis.  The diagnoses were, in part, peripheral 
neuropathy of the lower extremities only.  

In a February 2005 VA heart and hypertension examination 
report, the Veteran reportedly stated that he first was 
diagnosed with hypertension in 1986 or 1987.  He indicated 
that he had taken medication since the initial diagnosis.  He 
also reported being initially diagnosed with diabetes 
mellitus in 2000.  He stated that he was not on any 
medication for that disorder.  He noted that he was diagnosed 
initially with coronary artery disease in 1992 and underwent 
various surgeries in the 1990s.  Since that time, he had some 
chest pain and had to take nitroglycerine every two months or 
so.  His cholesterol and triglycerides were elevated.  He had 
numbness, tingling, and pain in his feet, and was unable to 
walk any distance because of the pain.  Upon physical 
examination, the examiner noted blood pressure in a sitting 
position of 120/80 and in a recumbent position of 120/70.  
The carotid arteries pulsated equally well.  The examiner 
noted no edema in the extremities.  Good peripheral pulses in 
the dorsalis pedia and the posterior tibialis with some 
decreased monofilament testing were noted.  The diagnoses 
were coronary artery disease, hypertension, and diabetes 
mellitus.  

After a review of the claims file, the February 2005 VA 
examiner wrote that the Veteran's hypertension was mild and 
did not appear to be related to or aggravated by the diabetes 
since it was very well-controlled.  He also indicated that 
the coronary artery disease status post angioplasty and 
stenting was at least as likely as not secondary to elevated 
cholesterol and triglycerides.  He stated that it did not 
appear to be related to or aggravated by diabetes because no 
coronary incident had occurred since the initial diabetes 
diagnosis.  The examiner noted that an examiner first 
diagnosed coronary artery disease in 1992 and the diabetes 
mellitus did not have an onset until eight years later.  The 
examiner stated that there did not appear to be any 
connection between coronary artery disease and diabetes and 
there were no signs of aggravation by the diabetes because no 
heart incident had occurred since the onset of diabetes.

In a March 2005 statement, the Veteran stated that he 
believed that his diabetes aggravated his heart disease, 
because he had three heart "interventions' after being 
diagnosed with diabetes.  Three identical statements, each 
signed by an acquaintance of the Veteran, were submitted at 
that time.  In each statement, the friend indicated that he 
had known the Veteran for over fifteen years and watched his 
health deteriorate.  They noted that he tired with the least 
amount of exertion, having to take breaks when walking for 
any distance.  They also stated that the Veteran had 
difficulty concentrating on tasks or making decisions.  

In May 2005 private and VA treatment records, examiners noted 
treating the Veteran for an acute myocardial infarction, 
resulting in caridogenic shock.  In a May 2005 private 
treatment record, the examiner indicated performing an 
emergent cardiac catheterization.  

In a June 2005 rating decision, the RO severed service 
connection for coronary artery disease and hypertension, both 
secondary to service-connected diabetes mellitus.

In a July 2005 VA treatment record, the examiner noted that 
the Veteran experienced a heart attack in May 2005, requiring 
an intra-aortic balloon pump and temporary pacemaker for 
stabilization.  The examiner stated that surgeons performed 
an operation to re-stent the Veteran's right coronary artery.  

In a September 2005 statement, the chief of surgical service 
at a VA hospital indicated that he saw the Veteran in his 
clinic in August 2005.  He noted that the Veteran underwent 
artery bypass grafting, performed by his associate, in July 
2005.  The clinician noted that the Veteran's cardiac history 
was rather extensive, including several prior myocardial 
infarctions and attempts at percutaneous intervention 
including multiple coronary artery stents.  He opined that, 
given the appearance of the coronary arteries on a recent 
angiogram and the Veteran's history of stent failure, he 
believed that that the Veteran's diabetes were a significant 
contributing factor to his coronary artery disease.  

At a May 2006 DRO hearing, the Veteran stated that he was 
treated for a back disorder at a private hospital in the 
1990s.  He attempted to procure these records, noting that 
they might have included glucose readings, but the hospital 
informed him that they were destroyed.  (May 2006 Hearing 
Transcript, page 2).  The Veteran stated that his peripheral 
neuropathy had worsened.  He indicated that his feet lacked 
sensitivity and that he could not walk barefoot because he 
might cut himself unknowingly.  (May 2006 Hearing Transcript, 
pages 4-5).  He also stated that he could walk only about 100 
feet before he had to stop due to his peripheral neuropathy.  
(May 2006 Hearing Transcript, page 6).  

In an August 2006 VA treatment record, the Veteran reported 
having bilateral calf claudications that radiated to the 
balls of his feet that limited walking to one block.  He 
indicated that the pain would be relieved completely with 
rest.  Blood pressure reading taken at the time was 122/76.

In a January 2007 VA treatment record, the examiner assessed 
the Veteran as having bilateral right greater than left thigh 
and calf pain which could not be explained fully given good 
circulation above trifurcation and fair below trifurcation; 
and bilateral pedal neuropathy.

In a May 2007 VA arterial disease examination report, the 
Veteran reported that he could only walk less than a block 
before stopping due to fatigue, tightness, and a burning 
sensation in his legs.  He reported that his right leg was 
worse than his left.  The Veteran reported that claudications 
would start at 50 yards if he were walking on level ground at 
2 miles per hour.  Upon physical examination, the examiner 
noted that the Veteran's blood pressure while sitting was 
130/80; while in a recumbent position was 110/80; and while 
standing was 120/74.  There was no peripheral edema.  There 
were good pulses in the left dorsalis pedis and the posterior 
tibialis, and poor pulses in the right posterior tibialis.  
The feet were negative.  The examiner's diagnoses were 
coronary artery disease secondary to hyperlipidemia with 
questionable aggravation by diabetes mellitus that came seven 
or eight years after the onset of the coronary artery 
disease.  The examiner noted that the degree of aggravation 
was purely a guess.  The examiner also diagnosed peripheral 
vascular disease, right worse than left, secondary to 
arteriosclerotic vascular disease secondary to 
hyperlipidemia.  

In an October 2007 VA podiatry treatment record, the Veteran 
reportedly stated that he had numbness and tingling in his 
toes and feet.  He reported taking medication and said that 
the symptoms had improved.  He indicated that they symptoms 
were worse in the winter.  Upon neurological examination, the 
examiner noted that the Veteran was absent protective 
sensation bilaterally (0 out of 10).  A musculoskeletal 
examination showed anterior cavus foot type with digital 
contractures bilaterally; muscle strength of five out of 
five; and no pain on active range of motion bilaterally.  The 
assessment was diabetes mellitus type II and peripheral 
neuropathy.

In a January 2009 VA peripheral nerves examination, the 
Veteran reported onset of a disorder in the early 1990s.  He 
described the onset as chronic and gradual, with decreased 
sensation as well as pain in both feet.  He stated that he 
recently had a peripheral vascular disease examination which 
showed normal ABI results for both lower extremities.  He 
stated that he had been a diabetic since the 1990s, but could 
not remember exactly remember when he was diagnosed.  He 
described incurring a back injury while working in an oil 
field, causing him to undergo two lumbar surgeries.  He 
stated that he currently took medication three times a day 
for this disorder.  Upon physical examination, the examiner 
noted the following findings for the lower extremities: 
absent vibration; absent pain; absent light touch; normal 
position sense; and a stocking glove distribution from the 
knees distally to the feet.  The examiner stated that the 
Veteran's responses to pin prick and vibration were 
inconsistent, especially in the mid to upper leg regions.  
All reflexes were normal.  No muscle atrophy was present.  
There was no abnormal muscle tone or bulk.  There were not 
tremors, tics, or other abnormal movements.  The function of 
joints were not affected by the nerve disorder.  Gait and 
balance were normal.  The examiner's diagnosis was peripheral 
neuropathy of both lower extremities, of undetermined extent 
and nature due to the Veteran's inconsistent examination and 
unusual distribution of neurologic symptoms (i.e. stocking 
glove distribution below the knees).  The examiner opined 
that the Veteran had three distinct possible sources of 
peripheral neuropathy, including peripheral vascular disease; 
two lumbar surgeries resulting from an oil rig accident; and 
service-connected diabetes.  The examiner indicated that he 
ordered EMG tests were ordered to determine the source of the 
neuropathy.  

In a subsequent February 2009 addendum, the examiner stated 
that the electrodiagnostic studies findings were as follows: 
left sural showed prolonged latency and decreased amplitude; 
left peroneal motor showed normal latency, amplitude and 
velocity; and left ulnar sensory showed normal latency and 
amplitude.  The examiner's clinical impression was peripheral 
neuropathy.  In his conclusion, the examiner stated that, 
given the abnormality of a single, defined nerve (sural), the 
evidence suggested that the Veteran's peripheral neuropathy 
was more likely than not as a result of a lumbar spine 
condition, as opposed to either a diabetic or vascular 
etiology, which would "just as likely as not" have a "more 
polyneuropathy pattern".

At the July 2009 Board hearing, the Veteran reported that his 
diabetes was controlled by diet.  (July 2009 Hearing 
Transcript, page 14).
                                        
                                            III. Law and 
Regulations  

(i).  Increased Rating.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 8521, mild incomplete paralysis of the 
external popliteal nerve (common peroneal) warrants a 10 
percent rating; moderate incomplete paralysis of the external 
popliteal nerve warrants a 20 percent rating.  A 30 percent 
disability rating is warranted where there is severe 
incomplete paralysis of the external popliteal nerve, and a 
40 percent disability rating is warranted where there is 
complete paralysis of that nerve with foot drop and slight 
droop of first phalanges of all toes, inability to dorsiflex 
the foot, extension (dorsal flexion) of the proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and where anesthesia covers the entire 
dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.

Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

(ii). Severance of Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), as well as 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service, 38 C.F.R. § 3.303(d).

The law regarding the severance of service connection is 
governed by the provisions of 38 C.F.R. § 3.105, which 
directs, in pertinent part, that service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.

The Court has clarified that once service connection has been 
granted, 38 C.F.R. § 3.105(d) provides that it can be 
withdrawn, but only after certain procedural safeguards have 
been complied with and the Secretary overcomes a high burden 
of proof. In effect, section 3.105(d) places at least as high 
a burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.  
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Although the same standards apply in a determination of clear 
and unmistakable error in a final decision under section 
3.105(a) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474 (1997).  Because section 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation evidently 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that...a service-connection award can 
be terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id. at 479.

                                                          IV. 
Analysis.  

(i).  Increased ratings for peripheral neuropathy of the 
lower extremities secondary to diabetes mellitus, each 
currently evaluated at 10 percent. 

The Board finds that the preponderance of evidence is against 
increased ratings for diabetic peripheral neuropathy of the 
lower extremities.  

The Veteran's disorder currently is evaluated under the 
criteria for paralysis of the external popliteal nerve 
(common peroneal), which relates to function of the foot.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Under these 
criteria, for the next highest rating (20 percent), the 
evidence must show moderate incomplete paralysis of the 
external popliteal nerve due to service-connected diabetes.  
At the time of the June 2004 VA examination, upon which the 
current 10 percent ratings were primarily based, the Veteran 
displayed decreased vibratory and monofilament sensations in 
the lower extremities.  Throughout the pendency of this 
appeal, the Veteran has stated that he has pain, numbness, 
and tingling in his feet.  During testimony, he emphasized 
that his physicians had told him that he could not walk 
barefoot due to his pain.  

The Board notes that in October 2007 VA podiatry treatment 
record, a clinician reported that the Veteran's feet were 
without protective sensation bilaterally.  The examiner 
attributed this condition to peripheral neuropathy, due to 
diabetes mellitus.  However, the examiner reported that the 
Veteran demonstrated foot muscle strength of five out of five 
(normal) with no pain on active motion of the feet.  In the 
Board's judgment such findings are not consistent with more 
than overall mild functional impairment of either foot.

The record includes references to diagnosed peripheral 
neuropathy in the record, not involving the feet.  However, 
the preponderance of the evidence does not indicate that 
these neuropathic changes were related to the Veteran's 
service-connected diabetes mellitus.  For example, in a 
January 2007 VA examination report, the examiner noted 
bilateral right greater than left thigh and calf pain which 
could not be explained fully given the Veteran's good 
circulation.  In his diagnoses, the examiner noted that this 
disorder was separate from the bilateral pedal neuropathy.  
Moreover, in the May 2007 VA arterial disease examination 
report, the Veteran reported experiencing claudications with 
an onset at 50 yards if he were walking on level ground at 2 
miles per hour.  Upon physical examination, the examiner 
noted good pulses in the left dorsalis pedis and the 
posterior tibialis, and poor pulses in the right posterior 
tibialis.  The feet were negative.  The examiner's diagnosis 
was peripheral vascular disease, right worse than left.  
(Emphasis added.)  The Veteran's lower extremity symptoms 
(above the feet) were not attributed to peripheral 
neuropathy.

Finally, in the January 2009 VA peripheral nerves 
examination, the examiner noted reviewing the Veteran's 
claims file prior to conducting an examination.  Upon 
physical examination, the examiner noted the following 
findings for the lower extremities: absent vibration; absent 
pain; absent light touch; normal position sense; and a 
stocking glove distribution from the knees distally to the 
feet.  The examiner stated that the Veteran's responses to 
pin prick and vibration were inconsistent, especially in the 
mid to upper leg regions.  (Emphasis added.)  All reflexes 
were normal.  No muscle atrophy was present.  There was no 
abnormal muscle tone or bulk.  There were no tremors, tics, 
or other abnormal movements.  The function of joints were not 
affected by the nerve disorder.  Gait and balance were 
normal.  The examiner's diagnosis was peripheral neuropathy 
of both lower extremities, of undetermined extent and nature 
due to the Veteran's inconsistent examination and unusual 
distribution of neurologic symptoms (i.e. stocking glove 
distribution below the knees).  Such findings are not 
consistent with more than mild incomplete paralysis of either 
lower extremity.

In a subsequent February 2009 addendum to the January 2009 VA 
examination report, written after the performance of 
electrodiagnostic testing, the examiner stated that the 
electrodiagnostic studies findings were as follows: left 
sural showed prolonged latency and decreased amplitude; left 
peroneal motor showed normal latency, amplitude and velocity; 
and left ulnar sensory showed normal latency and amplitude.  
The examiner's clinical impression was peripheral neuropathy.  
In his conclusion, the examiner stated that, given the 
abnormality of a single, defined nerve (sural), the evidence 
suggested that the Veteran's peripheral neuropathy was more 
likely than not as a result of a lumbar spine condition, as 
opposed to either a diabetic or vascular etiology, which 
would just as likely as not have a more "polyneuropathy" 
pattern.  Thus, the medical evidence permits the Board to 
determine the degree of disability attributable to the 
service-connected as opposed to the nonservice-connected 
disorders.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  As 
such, the preponderance of the evidence indicates that the 
Veteran's diabetic peripheral neuropathy of the right and 
lower extremities are confined to the feet; the other 
abnormal neurological findings in the legs are related to a 
lumbar spine disorder, and not to the Veteran's service-
connected diabetes mellitus.  

The evidence indicates that the peripheral neuropathy of the 
lower extremities, associated with diabetes mellitus, 
creates, at best, numbness in the Veteran's feet, but still 
allows him to move the foot without pain or loss of strength.  
Acordingly, a rating greater than 10 percent is not warranted 
for the Veteran's diabetic peripheral neuropathy of the feet.  
The Board considered the benefit-of-the-doubt rule, but since 
the preponderance of the evidence is against this aspect of 
the appeal, this doctrine is not for application.  38 
U.S.C.A. § 5107(b); Ortiz, supra. 

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his peripheral neuropathy of either lower 
extremity has caused frequent hospitalizations or marked 
interference with his current employment.  As the Veteran is 
currently considered totally disabled due to individual 
unemployability due to many service-connected disorders, the 
Board finds no evidence that these disorders by themselves 
cause marked interference with his employment.  In the 
absence of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for diabetic peripheral neuropathy of the feet, pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

(ii).  Severance of Service Connection for Coronary Artery 
Disease.  

The Board finds that the severance of service connection for 
coronary artery disease was not proper.  In a September 2002 
rating decision, the RO granted service connection for 
coronary artery disease with hypertension, indicating that 
these disorders were related to the Veteran's service-
connected diabetes mellitus with diabetic neuropathy.  At the 
time of this decision, no evidence in the file, other than 
the Veteran's statements, supported a nexus between the 
Veteran's coronary artery disease and the Veteran's diabetes 
mellitus. 

Prior to the June 2005 RO rating decision, ordering severance 
of service connection for coronary artery disease, the RO 
requested an opinion as to whether the Veteran's service-
connected diabetes mellitus aggravated his claimed coronary 
artery disease.  In a February 2005 VA heart and hypertension 
examination report, the examiner stated that the heart 
disorder did not appear to be related to or aggravated by 
diabetes because no coronary incident had occurred since the 
initial diabetes diagnosis.  The Board notes that, three 
months after this examination and one month prior to the 
issuance of the aforementioned rating decision severing 
service connection, the Veteran had a myocardial infarction 
resulting in the need for surgical intervention.  As such, 
the February 2005 examiner's rationale no longer supports the 
conclusion that diabetes did not cause or aggravate the 
Veteran's coronary artery disease; rather, the heart attack, 
when considered with the February 2005 rationale tends to 
support the contended causal relationship.  

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection, but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  See Daniels v. Gober, 10 
Vet. App. 474 (1997).  During the pendency of this appeal, 
the Veteran submitted a September 2005 statement from the 
chief of surgical service at a VA hospital.  In this 
statement, the physician concluded that, based on the 
evidence he was familiar with in this case, the Veteran's 
diabetes was a significant contributing factor in the 
development of his coronary artery disease.  The Board 
recognizes that the clinician did not specifically identify 
each of the records he was referring to in his statement.  
However, the physician is competent to evaluate the Veteran's 
records and opine on medical matters such as the etiology of 
a disorder.  In addition, in a May 2007 VA arterial disease 
examination report, an examiner diagnosed coronary artery 
disease with questionable aggravation by diabetes mellitus 
that came seven or eight years after the onset of the 
coronary artery disease.  
In light of the above, the relevant evidence does not 
establish that the grant of service connection for the 
Veteran's coronary artery disease secondary to his service-
connected diabetes mellitus was clearly and unmistakably 
erroneous, as required for severance.  Because of the 
competent evidence indicating that diabetes mellitus either 
caused or aggravated the Veteran's coronary artery disease, 
the severance of service connection was improper, and service 
connection for coronary artery disease must be restored.


ORDER

Entitlement to increased evaluation for diabetic peripheral 
neuropathy, right foot, currently evaluated at 10 percent, is 
denied.

Entitlement to increased evaluation for diabetic peripheral 
neuropathy, left foot, currently evaluated at 10 percent, is 
denied.

Restoration of service connection for coronary artery disease 
as secondary to service-connected diabetes mellitus is 
granted.


                                                        
REMAND

                        Severance of Service Connection for 
Hypertension.  

A September 2002 RO decision granted service connection for 
coronary artery disease with hypertension, indicating that 
these disorders were related to the Veteran's service-
connected diabetes mellitus with diabetic neuropathy.  At the 
time of this decision, no evidence in the file, other than 
the Veteran's statements, supported a nexus between the 
Veteran's hypertension and the Veteran's diabetes mellitus. 

Reviewing the evidence of record, the Board notes that the 
Veteran was diagnosed with hypertension in 1994, more than 
twenty-six years after discharge from service.  
The earliest evidence indicating a diagnosis for diabetes 
mellitus is found in the April 2001 VA medical examination 
report.  Although the Veteran has made statements indicating 
treatment for diabetes in the 1990s, the treatment records in 
the file do not indicate any such treatment.  There is no 
medical evidence or competent opinion that supports a finding 
that the Veteran's hypertension was caused or aggravated by 
his diabetes mellitus.  The Board specifically notes that in 
the February 2005 VA heart and hypertension examination 
report, after a review of the claims file, the examiner wrote 
that the Veteran's hypertension was mild and did not appear 
to be related to or aggravated by the diabetes since it was 
very well controlled.  Subsequent VA records do not indicate 
a worsening of the Veteran's hypertension or any other 
evidence that would suggest aggravation due to diabetes.  
Moreover, no further evidence has been submitted indicating a 
link between the Veteran's diabetes and hypertension.  

Notwithstanding the foregoing, the Board finds that, in view 
of the fact that the decision above restores service 
connection for coronary artery disease, the RO must 
readjudicate the issue of restoration of service connection 
for hypertension with consideration of 38 C.F.R. § 3.310 and 
Allen, supra.  See also 38 C.F.R. § 3.309(a) regarding the 
linkage between cardiovascular disease and hypertension.  

Following any indicated development, to 
include an updated VCAA notice in light 
of the restoration of service connection 
for coronary artery disease, the AMC/RO 
must readjudicate the claim for 
restoration of service connection for 
hypertension, to include as secondary to 
service-connected diabetes mellitus and 
coronary artery disease.   

If restoration of service connection for diabetes mellitus is 
not granted, the RO should issue a Supplemental Statement of 
the Case and afford the veteran and his representative the 
requisite opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate action, 
if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


